                          Case 1:19-mj-04141-BPB Document 1 Filed 11/18/19 Page 1 of 1




   u N ITED                         STATES                                     D I STRI                  CT,Q,Qffffi,***r
                         State     and                                 DrsrRrcr   oF                                N.#tftE'*9i,f noue-, rvrw MEXtco
            UNITED STATES OF AMERICA                                                                                            NOV     tI   20tg

                         v.                                                                                             MITCHELL R. ELFERS

            Sergio Daniel NAJERA-Soteto                                                CRIMINAL COMPLff&fBK

                                                                                       CASE NUMBER:
                                                                                                                    tQ^,t1         Atl(
           l, the undersigned complainant being duly sworn state the following is true and correct
                                                                                                   to the best of my
 knowledge and belief. On or about                             18 Nov 19               in rta                San Juan             county, in the
         State and            District   of   New Mexico               defendant (s)   did,     (Track Sratutory Language of Offense)

 an alien, who had been previously anested and deported from the United States
                                                                                     and who had not received the consent
 of the appropriate authority of the United States to reapply for admission
                                                                            into the United States, was found in the United
 States, in the State and Districl of New Mexico, being knowingly in the United
                                                                                  States unlalvfully.


 in violation of Title                   United States Code,           Section(s) ig26          (aX1)   &   (aXZ)

I further state that I am a                   Deportation Officer                 and that this complaint is based on the following facts:

                                                   Otrre,iat   rttta
 on November      18, 2019, the Defendant was encountered by lmmigration and Customs Enforcement
                                                                                                       officers at the san Juan county
 Adult Detention center, Farmington, N'ew Mexico. The Defendaniwas arrested
                                                                                  for Failure to appear Warrant. ICE officers submitted
 the. d.efendant's Fingerprints through the lAFlS data base and compareJ
                                                                         [no*n lmmigration photos of the defendant to photo of the
 individual at the detention Center and they appear to--be the same p"rron.
                                                                            lt was determined that the Defendant was a citizen and
 national of Mexico and amenable to removal fiom the-united States by being
                                                                                in the united states without permission or parole. A
 review of the Defendant's A'File indicated that the Defendant was ordered
                                                                            Eipedited removed from the Unlted states on september
 11, 2019 and September 23, 2019. The Defendant was Removed to
                                                                     Mexico on Septembe r 20, ZAt9 and Septemb er 24, Z1Lg. A review
 of the defendant's immigration history does not indicate that the Defendant either
                                                                                     applied for or received the consent of the
 appropriate authority of the United States to reapply for admission into the United
                                                                                                     States.



Continued on the attached sheet and made a part hereof:
                                                                           I    vet              El     *o



                     fr/e/"( "/1t                                                Signlture of Complainant
                                         * rraln' ri"'
Swonl to before mdand subscribed in.mr,.+rficnce-


{/ -/ t- 2 o,' 2                                                                 Farmington, New Mexico
Date                                                                      at     City and State
